UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 25 , 2014 ( August 25 , 2014) Gray Television, Inc. (Exact Name of Registrant as Specified in Its Charter) Georgia (State or Other Jurisdiction of Incorporation) 1-13796 58-0285030 (Commission File Number) (IRS Employer Identification No.) 4370 Peachtree Road, NE, Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) 404-504-9828 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Other Events . On August 25, 2014, Gray Television, Inc. (the “Company”) issued a press release announcing a comprehensive, long-term agreement that renews all 26 of the Company’s existing station affiliation agreements with the CBS Corporation, which includes 22 markets nationwide. The renewal term will commence on January 1, 2015 and terminate on August 31, 2019. Separately on August, 25, 2014, the Company issued a press release announcing that it has entered into an agreement with Fox Broadcasting Company that extends and renews the network affiliations for all ten of Gray’s FOX Network affiliated stations. The renewal term is retroactive to July 1, 2014 and will terminate on June 30, 2017. A copy of the press release announcing the affiliation renewals with CBS Corporation is attached hereto as Exhibit99.1 to this Form 8-K and incorporated herein. A copy of the press release announcing the affiliation renewals with Fox Broadcasting Corporation is attached hereto as Exhibit99.2 to this Form 8-K and incorporated herein. Item9.01 Financial Statements and Exhibits. (d)Exhibits Press release issued by Gray Television, Inc. regarding affiliation renewals with CBS Corporation on August 25, 2014 Press release issued by Gray Television, Inc. regarding affiliation renewals with Fox Broadcasting Corporation on August 25, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Gray Television, Inc. August 25, 2014 By: /s/ James C. Ryan Name: James C. Ryan Title: Chief Financial Officer and Senior Vice President ExhibitIndex Exhibit No. Description Press release issued by Gray Television, Inc. regarding affiliation renewals with CBS Corporation on August 25, 2014 Press release issued by Gray Television, Inc. regarding affiliation renewals with Fox Broadcasting Corporation on August 25, 2014
